UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811 02995 Exact name of registrant as specified in charter: NRM Investment Company Address of principal executive offices: NRM Investment Company, 280 Abrahams Lane, Villanova, Pa., 19085 Name and address of agent for service: John H. McCoy, President, NRM Investment Company, 280 Abrahams Lane, Villanova, Pa., 19085 Registrant’s Telephone Number:(610) 995-0322 Date of fiscal year end:August 31 Date of Reporting Period: Period ending February 28, 2011 ITEM 1 - REPORTS TO STOCKHOLDERS A copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act is attached hereto. ITEM 2 -CODE OF ETHICS This is a semi-annual report. A response is not required. ITEM 3. -AUDIT COMMITTEE FINANCIAL EXPERT This is a semi-annual report. A response is not required. ITEM 4. ACCOUNTANT FEES AND SERVICES This is a semi-annual report. A response is not required. ITEM 5. - Registrant is not a listed issuer. ITEM 6 - SCHEDULE OF INVESTMENTS The information is included as part of the report to shareholders filed under Item 1 of this report and attached hereto. ITEMS 7, 8, 9– PROXY VOTING POLICIESAND PURCHASES OF EQUITY SECURITIES The information requested is not applicable to this open-end company. ITEM 10 – SUBMISSION OF MATTERSTO A VOTE OF SECURITY HOLDERS The registrant does not have a nominating committee. John H. McCoy, the Company’s president and chairman of the board owns beneficially and of record approximately 80% of the Company’s outstanding shares, he controls the Company, and is entitled to vote for every board member. Five shareholders, including Mr. McCoy, own beneficially approximately 99.7% of the Company’s outstanding shares. These circumstances obviate a nominating committee. All of the Board members, John H. McCoy, George Connell, Raymond Welsh, Anthony Fisher and Joseph Fabrizio routinely participate in the nomination of the directors at the annual shareholders meeting and by consensus accept the board members heretofore elected and currently serving. ITEM – 11 CONTROLS AND PROCEDURES The Fund operates through its five-member board of directors sitting as an executive committee of the whole; the board members receive only nominal director’s fees. The Fund has no employees other than its officers none of whom receives compensation in such role. (The Assistant Secretary to the Fund is its counsel who receives compensation only for legal work, not in his role as a Fund officer.) The Fund engages independent contractors to provide investment, financial and custodial services. The Fund’s principal executive and financial officer is its major shareholder and one of the five directors. In his view the following controls and procedures are effective to comply with the Regulations under the Investment Company Act, and no changes have been made during the first half of the Company’s fiscal year commencing September 1, 2010. Portfolio Procedures 1. The Investment Advisor has discretion in investing the Fund’s portfolio but only within the guidelines established by the Board of Directors, and those authorized to execute investment transactions act only on direction by the Board or Advisor. 2. Any significant inflows or outflows of cash will be brought to the President’s attention to confirm that arelated purchase or sale of securities orother disbursement wasauthorized by him. Investment Custody and Shareholder Services All transactions with shareholders and the custody of the Fund’s securities are performed by an independent corporate custodian.Any changes to these functions must be authorized by the Board of Directors. Accounting and Reporting 1. The recording, summarizing and reporting of all financial data will be performed by a CPA who is independent of the buying and selling of securities as well as the disbursement of the Fund’s cash and transfer of the Fund’s assets. 2. Upon discovery, the CPA will bring any unusual transaction directly to the President and/or Board’s attention. 3. The CPA will provide directly to the Board of Directors a Statement of Net Assets and a Statement of Operations in accordance with generally accepted accounting principles within ten business days of each month end. Item 12 – Exhibits The required certifications are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: NRM Investment Company By: /s/ John H. McCoy John H. McCoy, President and Treasurer Date: 4/29/11 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ John H. McCoy John H. McCoy, President and Treasurer Date: 4/290/11 By: /s/ Edward Fackenthal Edward Fackenthal, Counsel and Assistant Secretary Date: 4/29/11 NRM Investment Company Semi-Annual Report February 28, 2011 NRM Investment Company Semi-Annual Report February 28, 2011 Table of Contents Page No. Total Returns and Performance at a Glance 2 Advisor’s Report 2 Performance Summary 3 Financial Statements: Statement of Assets and Liabilities 6 Schedule of Investments 7 Statement of Operations 10 Statement of Changes in Net Assets 11 Financial Highlights 12 Notes to Financial Statements 13 Fund’s Expenses 18 1 NRM Investment Company Semi-Annual Report February 28, 2011 Total Returns Year Ended February 28, 2011 Total Return NRM Investment Company % Composite Index1 % 1 60% Barclays 5 Yr Muni / 40% ML PFD Stock DRD Eligible (9/1/09 to 7/31/10) 60% Barclays 5 Yr Muni / 20% S&P 500/ 20% CPI (8/1/09 to 2/28/11) Performance at a Glance Distributions Per Share Starting Share Price Ending Share Price Income Dividends Capital Gains NRM Investment Company $ Advisor’s Report The portfolio performance for the six month period ended February 28, 2011 was positively impacted by a defensive positioning in the portfolio’s municipal bond holdings. The municipal bond holdings returned -1.06% compared to -1.59% for the benchmark Barclays Capital 5-year Municipal Bond Index. The period was heavily influenced by negative sentiment regarding credit and budget pressures on state and local governments. This resulted in substantial outflows from large, open-ended municipal bond mutual funds that had to liquidate holdings to meet their redemption needs. This particularly impacted longer maturity bonds that comprise a large portion of many funds’ portfolios. Although they are not benchmark comparisons for the Fund, other Barclays Capital Indices show how weak the overall market was during the six month period. The Barclays Capital Municipal Bond Index returned -3.51% for the period and the Long Bond component of that index returned -6.96%, reflecting the price pressure from fund liquidations discussed above. The Fund’s total portfolio performance for the six month period was 7.21%. This was positively impacted by the addition of common equity securities prior to the start of the period. The portfolio’s equity holdings returned 22.87% for the six month period. This performance lagged the S&P 500 Index performance of 27.73% for the period primarily due to the portfolio’s exposure to stocks and funds tied to the metals, mining and natural resources sector. As an indication of that sector’s performance for the period, the price of Gold rose 12.5% from $1254.50/oz to $1411.30/oz. Looking forward, we believe the portfolio’s combination of a defensively postured bond portfolio and an equity portfolio comprised of high quality, dividend-paying stocks and stocks with exposure to natural resources will result in performance consistent with the objectives of the Board of Directors. 2 NRM Investment Company Semi-Annual Report February 28, 2011 Performance Summary The following is a line graph that compares the initial and subsequent account values at the end of each of the most recently completed ten fiscal years of the Fund. It assumes a $10,000 initial investment at the beginning of the first fiscal year and an appropriate broad-based securities market index for the same period. * Index key Prior to 2008: 100% Barclays 5 Yr Muni 2008 thru 7/31/10: 60% Barclays 5 Yr Muni / 40% ML PFD Stock DRD Eligible Beginning 7/31/10: S&P500/20% CPI 60%Barclays 5 Yr Muni/ 20% 3 NRM Investment Company Semi-Annual Report February 28, 2011 Performance Summary - Continued The bar chart and table shown below provide some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual returns for 1, 5, and 10 years compared with those of broad-based securities market indexes.How the Fund has performed in the past (both before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Annual Total Returns The return for the quarter ended March 31, 2011 was 2.76%. During the 10 year period shown in the bar chart, the highest quarterly return was 17.36% (quarter ended 6/30/09) and the lowest quarterly return was -14.87% (quarter ended 9/30/08). 4 NRM Investment Company Semi-Annual Report February 28, 2011 Performance Summary - Continued Average Annual Total returns for Periods Ended December 31, 2010 1 year 5 years 10 years Return Before Taxes % % % Return After Taxes on Distributions % -.26 % % Return After Taxes on Distributions and redemption of Fund Shares % -9.35
